Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 5, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  158408                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  In re ROBERT E. WHITTON REVOCABLE                                                                          Brian K. Zahra
                                                                                                       Richard H. Bernstein
  TRUST.                                                                                               Elizabeth T. Clement
  _________________________________________                                                            Megan K. Cavanagh,
                                                                                                                        Justices
  MOLLY MICHALUK,
           Petitioner-Appellant,
  v                                                                 SC: 158408
                                                                    COA: 337828
                                                                    Oakland PC: 2016-372116-TV
  EDDIE WHITTON and RICHARD WHITTON,
  Successor Trustees of the ROBERT E. WHITTON
  REVOCABLE TRUST,
               Respondents-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the August 9, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the Oakland Probate Court had jurisdiction to entertain the
  request for declaratory relief in light of McLeod v McLeod, 365 Mich. 25 (1961). In
  addition to the brief, the appellant shall electronically file an appendix conforming to
  MCR 7.312(D)(2). In the brief, citations to the record must provide the appendix page
  numbers as required by MCR 7.312(B)(1). The appellees shall file a supplemental brief
  within 21 days of being served with the appellant’s brief. The appellees shall also
  electronically file an appendix, or in the alternative, stipulate to the use of the appendix
  filed by the appellant. A reply, if any, must be filed by the appellant within 14 days of
  being served with the appellees’ brief. The parties should not submit mere restatements
  of their application papers.

         The Probate and Estate Section of the State Bar of Michigan is invited to file a
  brief amicus curiae. Other persons or groups interested in the determination of this issue
  may move the Court for permission to file briefs amicus curiae.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 5, 2019
           s0529
                                                                               Clerk